I concur in that part of Judge Harper's opinion holding that the Legislature can by law provide that the jury can pass only on the guilt of an accused and not fix the punishment, and when the jury by their verdict find an accused guilty, the judge alone can fix the punishment.
I have found much difficulty in arriving at a conclusion on the other question, — that is, whether the provisions of chapter 132, approved April 3, 1913, p. 262, are so indefinite as to render the whole Act void. After giving the question much thought and investigation, I think the Act is not void; that taking all its provisions and construing them together, which must be done, the Legislature did not intend to prohibit the jury from fixing the punishment of such felonies as provide for a fine only, or, in the alternative, a fine or a term in the penitentiary, but that the intent of the Legislature was that, as to such offenses, the jury by their verdict should assess the punishment, and that the judge in that class of felonies should not alone fix the penalty. I do not care to discuss the question at all.